?_FFiCEOFTIiE   ATTORNEYGENERAL        OFTEXAS   .-
                             AUSTIN
SROVERSELLERS                           .’   .
*~~.RNEI GENERAL




bar ‘Sir:




            .   ,;,
JGmrable T. Y. Trlinble- page 2


   ~~nde~fsn&entSchool.District, the adriaiatrative                     .   .
    ofriaas or which 0~6 locot   entirsly within
    CflleaphS   h$IIty,   TSXM.   UUd6r   the   6tdUt6   fOi-
    laSrin&this lusttUi06Qthe JiarperIudepenZent Echool.
    Metrict as it thea stood Wetsalno ~611013upoc to
    vote on tha 9uestion of ahathor or not the Re66rva-.
    tion CSD should be brought into the irdopdadent
    sohool district. A aa~ority of the vctara in both
    the &XZO~ school alstrict ona t:leinas*uaent
    sclmol distriot Votsd to cOusolldot6 t&o i:emrva-
    tion CSD tith the IiarpcrXnfiependentSchool Dis-
    trlot, an4 It hns been operatlq 6s such up to          ,
    the present title. There ore o&sin      nunber of
    people in tlieconnon sohool diatriot who are &is-
    setisfieirwith being in the indaJ.ndaut 6chool
    dietriot, an& they have petltloi%d the County .
    Jwlge oi:Kerr County, Taxas,'to oall‘an eleotlon
    to 0sterzdna .Q@athar.or not thay ahall withdraw
    from the lri~ependantsohool dlstrlct.      The Comity
    Judge of frerr.County,Texas, hasmllad        the aloc-          .

    titm sad set lt.for the 4th day..or~OYa~bbsr, A. D.;        _

    1944.  The notloas were. Rostad only in WJxitwas
    fbrmrlp known a8 the Hssarvation Comxx-Sohool
    Disttiot. The t;hihgwe ars pert:culorlp interfist-,
    ed in la QrhO.Willba the ~u6li?ied    VOCBXB   in this
    election? \:a8.the aomKUi&tion~as hereinabove
    rarerred.to a contractual obl.igationC$Ithe part
    of*thd.Resezvatlon Cornon School District and the i
    Rarper Jhdepeudent School District at the tin6 OP.
    the consolS.dationY
         "The Art1616 above raterred to ia not of6ar~
    as to the qtestion or gualiriad voters, nor'is it
    clear 08 to the quest103 or who will csll the eleo-
    tion.
         Ye woulC also litrsto have au opinion on
    whothar or net, if the proponents of the proposed
    election to disaolvo ona WitMraw fr0.n tiia Berper
    1naoJ%naant School lOstrict .alresuccessful fn
    their SISCtiOne what indebtedness, if any, WOUld
    the Reservation Common 3chool District;'tni:e-0Jong
    witllit ti 6 WithBranaX. For your informnation,
                                                                         i




honorable T. U:.Triabla - pa&s 3      .
        i
            =


. .    .'dra     is a~50#-saikenn!me tex rite on'the.$lOO
         oaluatlon in the harper l.kiis~~sndonti
                                               School Ma-
        ~tflut, 20# is set up for ratfravmnt of the bonda.
         and In edditlon thereto thereia a 30# levy .for:'.$'
         the purposs of paying the transportation coet'of
         title..diatriat.K&t portion of these liabilities
         or Cebts would the Reaerv8tlon Gomon School 3X8-
         trlct take with it in th*revent It is suocessful          .
        .ti xithdrawiog fxm the flarper Indey%ndeot School.
      : Iiistriot?
                                        .
                *humnwh IIa tala eleot%o?~baa been call..edfor    ':.
         .ioveabnbsr4th, you will ma thai'ft 3.0iqerativd
         that we get -an oplnlon ab kmrly a&possible kn~.or-
         der to &eter&ne just wherethe district stanbe;,:;    .'"~'.
         We, OS course, fsal that it is uugair,for tha'~,~.;
                                                           ._,
                                                             :. :;.,:,
                                                                    :'
         Beservatlon Gomon &chool~DSatriot'to tiithdrtiw. '-
         under the terse of the Articlesabove qUoted,
         einoe the indajxmdsat 'ecbooldistriat has ii%-:
         cuxrod co~slderable expeose'iu providing for :
         the nacdssary setup to.toke 9are of the addad, : ,;.
         pupils. Xrtials 2613 3s got, alear as. td~ the
         procedure.to be, used, but WB Bo not want to
        ‘-permitanything to ba dose that would be in&r-.
         lone to the district 08 a xhola. 3ould it Lo '~
         necessary fo* you to consult t3o Attorney Gen-
         sral’e De~rtmmt     with rsfsrance to thlirm.tt$r,
         we .urga thst they givt3ua iinmdirte actioa Bo
        'that w iarvy  de&de tha .oouraeto foll0w.v
          artioie 261.5as menda&       by the J+8th'Le&L8lature
reada as Poll.ows:                      .

             "(a) Such oqna~olldsteddlotrlcts my, in the
        bass manner provide.for their consolidation, be
        dl$solvoE end the distriota Included lAorain re-
        5tore6 to their ori@.nal   stntue, except that it
        akgll Cot bs mcsssary    to provida collie plRW3
        in agoh diatrlct. ii%Cl~..  cuch distriot Elieneo
        rastorsd slxl.1aamz%a ar,c!   be 1iSbl.efox its prop-
        rcta ,?sit.orthe patmtcrtn~      fincno:al cbl.$otions
        of t&s consolidated distrlat, suoh poreta part
                         .I
                      _,..
                               ;-                                    -     :
                                                          :
                           c
                                      ’




    Eonorable T. 2. .Tri&ia - page 4
          m

        - td be baSed~@n~the'r~lation the total aSSeSsed
          valuation of all property in the dietrio> bears
          to the total assessed valuation of property in
          the cariolldated diatriot, as shotrnby the as-..
          8efmIent rOll8 Oi the histriOt for thu CukXWIt
          year. Go election for the dissOlut$On of said
          consolidated district5 shsll be held wit41 three
          13) years hsva a~apced after the date of :the elec-
          tion et whrfiich.such
                             di8triCt8 w6ro oousolidate,d.
               '(b) On the petitlo;?of twinty (20),or     a
          eiajority,of the ,leyally quelified Voters of eni,’
          demon School dlSt&t,        or indeFeudent school dls-
          trict, praying.for the withdrawal fron a consoll-
        .dated district,-if three ~,(3)years hava el6;seU
          after ths ,dat5 0f the.eleetlon at~whlch auoh die-
       ' .trlots w8re OonsOlldated, tha.Couuty &d&e shall;
        : ~usus~an order for 8n election to be.heid in 'the
          district desiring oithdrawssl..The County Judge.
          shall give notioe of the date of suoh election
          by publlcetion of the order.in.socw newopaper~:
          publiahdd.in the county fox twent (20) d8y5 .~:
          prior to the date on ~~hlch such 8I scticxiaare
        .ordered, or by post&go         notAce.of such oleoti.on
          in the distriot desiring the election. The'CM-
          missionera Court 8halJ.nt its noxt maeting,can-~
          vasj the returns of such election, and if th.e
        .votee   Oa8t   in salh di8trict show a msjority in
          favor of.wlthdrswing fkos the oonsolldation, the
          Coart Sfld.1   deolare th,edistriot sevarod and it
          shall be rostor+d to its original statls. i%oh
          such Uistriot    whtm .so restore6 Shall Asnu.na and
          be liable for its prorata part of the OutStend-
          ing financial oP?igaticos of the consolidated
          dintrict,    euch prorata part to be based cn thiore-
          lation tta total aS5essed valuation of all pro-
          party in the Uls.$rIctbears tc ttr,tots1 S8sesSeU
          v8luatiOXLOf Fl‘opcJrty   in th6 COn50lidatLiddie-
          trict, CS $:2&n by the essseanant roll.50f the
          qbtrict for the current year."
                Xe'do net ?aSs upon the ~co~.st'ltutionality~
                                                          of thi5
    Articl~e;   s2nce %-a hold      that   p?ern~,raph -(b) of mid       Article
    ia inapplicable to ccnsolldatad oounty L1.3,~
                                                districts,
    Since it loec net .vzkeany prsvision Par the quclifiad
    voters in tbo tilatrictoin ~aoh county to partiCipsQ


.
.


    _   _..:   .-      _._                                                           L%




        IIonokable'2.&. Trimble - pege 5
               =
          >
        in the election, cur dcee it cm+iri any provision es to which
        County auag3 shaJ.1ord3r the slsctiofi.
                      Tbo .o>se"or County s2h00i zwsteas'cr mihel$9 county
        et al., .vn. state et al., 35 S. I,. (2nd) lCO1, lovolved the
        question    of ttie 6l;tfiority   or t?;e couctg 5~x01   i+ra of r;lmb~ls,
        County to'detsc11frox 0 COBs2lidst9d county lim Snde~ehd9nt
        echocl district, lyi&?,In Zuunels ma Col9.x~ Couhtios, cer-
        tain territcry lsing in Eu&ne16 ~Czxntyazs attach t:io3uzfJto
        a co&don ochctl djstrlct situated xii~llyr:ftMu Xumels Cotity.
        3%~ oourt held this coal0 not be tiorrs wlthuut         the convent of
        the Cole-*n County School Bo.ird. i:'e qwte the following ex-
        carpts from the ojzinionot th,aocwt:
               .
                      "1% is fundn3ent61 t&it tha Couoty trcstess
              'of one county canmA alone crest0 a district uca-
             ‘~l;oaedor territory lying ln t~o~'oountiaa;and
               as.iipractical mtter it would follow thut where
               a .couzty,lIhs aogsolidetsd.indepehd6Et school
              district has bsen oraated by the joint action
              'ot.both countho,       It:neoesa5rll.yrolloas that
         : . that $ietrlct       cannot   be abclished   or chsngkd
               except hy t&8 consent-of-the'county,sc!~ool                             a_
               trust996 of each county hnvigq tarrlmry          eon-
               talqad therein._! . .
                                                                  '.
                    ,I ~. and tvea& clear.5i1'the.        vl& t&'t: i-:
              drtial~e27&2f doss n&t ,petrmit        the oowty trust905 of
               oh9 oowlty to detach any portion of tho territ~orp                   1
               of 5 ccuoty 'lineschool.distriot and ettsoh ths                      a..
                                                                                     ,
               sme to snother district, viithout tb6 cohtient
               aad wxourrent action of the trustsoa of's-~h
             _ county hovlng territory In the county line ciis-            .       .
               trl.ct .  To pamit. such wouZd csune Icterntisble
           ,. conf~,jsion am3 would pemit one Turty to tk3
             : cc5solPa;itionncrsaE7;9fit    to .%sztrey thTrtnsre.e-
                    merit,   GT   s~rfously      affect      it   Pft!lGUt     the        CG;I-
                    CUT\~CS:CC or     oojstint    of   the    othar    party     to        tiie
                    agreex33nt.



                                                                                                  ,.'
5                                              : :
I

f                    Fran ths o~!inlonOf’the ooilrt$a t.lS‘se33 oaae
      r*   qf2ote   E,heSQllowiIg:
t                   Vhe aoaeolidation of the triodintrlcte in
             questiortwas hlrdeadar Article ZFC6 (%GY. St, '1925)
 i           as azeadod on sereral occaslcw (Verzi6nt!z Amo.
 i:          cio. St. Art. 2506) by a vbte af the paor             of the
 :           two distr$cts atfaoted. S3ac!%t&o d3strlcto W6Xb
             plrtlg Ia txo colmiea, it reql3.rRdths action Of
 1           tha officiale of both xounti~s to efTcct .tna coo-
 r           sclidation; am3 tha csnsnlidatsd district tsas
f            legally treeted. Art~clc 2Y15 povidas that
             ~soc~.O6a~sfideCsd,t'iatriots'ltog         in th6 sane
6           meaner prorldad Sor thtsiroocaolidatlon be die-~
             solved.aad t~bo districts izcludad tbareln re-
             stored to’their or&inal status. I This prcvis%on
r. . ... relates MXQ particulnr;lyto coaoollduted dis-
:
*.      . tricts nhvll~wlthJn ORQ couunt so, trlaso-
            aa           wst    nstrue          iT"IzL*
                                                  in..comection with
          "-sttitntesrel1~tlnq,       to ~aountjy  line seik%l disr
             triats; .aod it neoesssrily Sollows.thrt In
1. :'        county line school diotriots~,either IIItheir
g            craotioa or abolition, or in tha ohan@,,i~of?
             their diatrfot boundwias, the .school autnoti-
$
_1           itiao of both couutioa or nil aounties affected               :
             should act to#pther in Koch J;18tters.        * (It%llcs
             oura).
1 ‘.
i                  I% think it is clear from tt:Bforegoing thst it
1   . TOquire6    th6 ROtiGn     Of th6 ofxYcials.of bath 06Unti98,       ox
      or alf. counties, conoernatI, szid that an 0leCtiGn          ordered
i,    by the County Zudge of Zbrr County alone would ba inef+"eo~
i     tive.to diseolvo the county line consolfdated district.
3
      Aa.elsctiou would hsra to be ordered and held in bbth
%     counties,    but,   8~ etcted     in tha opinion cited herein a-
I'    box-a,  ArtiCl6    2E1.5  3.8 nt‘pllC3bl6    Only t0 aonso11datsd
      dlst,riOts     lyfrpq; wE:OlI~y %ithin     01:B   CCUllty.